Filed 10/7/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT

SUPERSHUTTLE                                   B292054
INTERNATIONAL, INC., et al.,
                                               (Los Angeles County
       Plaintiffs and Respondents,             Super. Ct. No. BC700385)

       v.

LABOR AND WORKFORCE
DEVELOPMENT AGENCY et al.,

       Defendants and Appellants.


     APPEAL from an order of the Superior Court of Los
Angeles County, Elizabeth A. White, Judge. Affirmed.

       Deborah D. Graves for Defendants and Appellants.

      Marron Lawyers, Paul J. Marron and Steven C. Rice for
Plaintiffs and Respondents.
                       _________________________
       The general question presented is whether an employer can
sue for declaratory relief to enforce a superior court judgment
unfavorable to the Labor Commissioner without violating the
anti-SLAPP statute. The answer is yes, where, as here, the
lawsuit does not arise out of activity protected by the statute.
        Supershuttle International, Inc., Supershuttle Los
Angeles, Inc., and Supershuttle of San Francisco, Inc.,
(collectively Supershuttle) filed an action for declaratory and
injunctive relief against the Labor and Workforce Development
Agency; its Secretary; the Division of Labor Standards
Enforcement; and the Chief of the Division and Labor
Commissioner (the Labor defendants). The civil action seeks a
declaration that the doctrine of collateral estoppel precludes the
Labor Commissioner from considering wage claims filed by
drivers of Supershuttle vans because the Sacramento Superior
Court previously found the drivers were independent contractors,
not employees. The trial court denied the Labor defendants’
motion to strike pursuant to Code of Civil Procedure 1 section
425.16 et. seq. (the anti-SLAPP laws).
       The Labor defendants appeal, contending Supershuttle’s
claims arise from statements and writings by the Department of
Labor Standards and Enforcement (DLSE) made in connection
with an official proceeding (§ 425.16, subd. (e)(2)) or were made in
connection with a public issue or issue of public interest.
(§ 425.16, subd. (e)(4).) They further contend the Labor
Commissioner’s act of setting hearings on the wage claims is not
an illegal act within the meaning of the anti-SLAPP law.


1     Further undesignated statutory references are to the Code
of Civil Procedure.




                                 2
        We find the gravamen of Supershuttle’s complaint is the
harm it will suffer from the intended decision of the Labor
defendants to deny collateral estoppel effect to a final decision of
the Sacramento Superior Court, not from the Labor defendants’
writing or statements preceding or communicating that decision.
We also find the Labor defendants have not identified speech or
writings made in connection with a public issue or issue of public
importance from which the causes of action arise. Finally we find
the trial court here did not conclude that the Labor defendants
acted illegally as a matter of law within the meaning of the anti-
SLAPP law. Most importantly, the trial court did not rely on any
illegality to deny the Labor defendants’ motion to strike. Nor do
we rely on any illegality to affirm the trial court’s order, which we
now do.

                        BACKGROUND 2
      When it began operations more than 25 years ago,
Supershuttle provided shared-ride van transportation to and
from airports in California; the vans were owned by Supershuttle
and the drivers were Supershuttle employees. At some time prior
to 2007, Supershuttle switched to a franchise model for its
businesses. Most employee drivers elected to become franchisees;
others took buyouts. Supershuttle viewed its franchisee drivers
as independent contractors. (¶ 26.)
      In 2007, the Employment Development Division (EDD)
began an audit of Supershuttle to determine whether the
franchisee drivers were de facto employees. In 2010, the EDD
determined that the drivers were employees and it imposed an

2     The background information in this opinion is taken from
the allegations of Supershuttle’s complaint.




                                 3
assessment on Supershuttle for unpaid employment taxes.
(¶ 42-43.) Supershuttle filed an administrative appeal, which
was denied. Supershuttle then appealed to the California
Unemployment Insurance Appeals Board (CUIAB). (The EDD
and the CUIAB are part of defendant Labor and Workforce
Development Agency.) (¶ 44.)
      After CUIAB denied the appeal, Supershuttle filed an
action against EDD in Sacramento County Superior Court.
(¶¶ 46-47.) In August 2017, following a four-month trial and
extensive post-trial briefing, the Superior Court issued a
Statement of Decision concluding the drivers were independent
contractors. (¶¶ 51–53.)
      On December 7, 2017, CUIAB sua sponte set aside its 2012
findings and issued a new decision that Supershuttle “franchisees
were not employees but independent contractors.”
      Supershuttle alleges in its complaint that the “franchise
structure and organization has not materially changed since the
audit, lawsuit, EDD Judgment or CUIAB Final Decision, other
than to increase the independence of its franchisees.” (¶ 59.)
      The same week CUIAB reversed its position, the DLSE
served Supershuttle with notices of 13 Berman hearings to be
held in February 2018. 3 Supershuttle alleged in its complaint
that “DLSE proposed to relitigate the proper classification of

3     In California if an employer fails to pay wages in the
amount, time or manner required by contract or statute, the
employee may seek administrative relief by filing a wage claim
with the Labor Commissioner. Those claims are adjudicated at
“Berman” hearings, so named after the sponsor of the legislation
creating the procedure. (Cuadra v. Millan (1998) 17 Cal. 4th
855, 858.)




                                4
[Supershuttle’s] franchisees in [hearings of] approximately two
hours per claimant.” (Boldface omitted.) (¶ 67.) The
Supershuttle complaint alleges various actions it took to stop
these hearings. Some were stayed pending petitions by
Supershuttle to compel arbitration. The status and outcome of
the others are not clear from the allegations of the complaint.
       Supershuttle alleges it raised the issue of collateral
estoppel of the driver classification issue and the DLSE’s
resulting lack of jurisdiction in its answers in the Berman
hearing notices. DLSE stated the hearings would go forward.
(¶ 69.) Supershuttle alleges “DLSE has demonstrated its
unequivocal intent to proceed with a redetermination of the
classification of [Supershuttle] franchisees and associate
operators, without any regard for [the superior court’s] careful
analysis and the subsequent determination, by [DLSE’s] sister
agency, that franchisees and associated operators are
independent contractors.” (¶ 74.)
       Supershuttle alleges drivers have continued to file wage
claims with DLSE and by March 2018 about 34 drivers had
pending wage claims naming Supershuttle as their employer.
(¶ 60.)
       In April 2018, Supershuttle filed the present action seeking
declaratory and injunctive relief against the Labor defendants. 4
It seeks a determination that the doctrine of collateral estoppel
applies to the drivers’ wage claims and precludes the Labor
defendants from re-determining the independent contractor

4     Both sets of parties agree that for purposes of the anti-
SLAPP motion, the cause of action for injunctive relief depends
on the viability of the two causes of action for declaratory relief.
We do not discuss it further.




                                  5
status of the drivers. It also seeks a determination that the
Labor Commissioner would be acting outside her jurisdiction if
she set or held Berman hearings on the drivers’ wage claims
because the drivers are independent contractors and the Labor
Commissioner has jurisdiction to hear claims by employees only.
       In the first cause of action, Supershuttle specifically seeks
only a judicial determination that “DLSE is collaterally estopped
from setting or holding any Berman hearing, or reaching any
determination in connection with any claim filed by any
franchisee(s) of Plaintiffs (or associate operator of any franchisee)
based on alleged ‘misclassification’ ”; the second cause of action
seeks a determination that “DLSE has no jurisdiction to set or
hold any Berman hearing, or reach any determination in
connection with any claim filed by any franchisee(s) of Plaintiffs
(or associate operator of any franchisee) based on alleged
‘misclassification.’ ”
       Our Supreme Court has explained the procedure to obtain
administrative wage claim relief: “[An] employee may seek
administrative relief by filing a wage claim with the
commissioner or, in the alternative, may seek judicial relief by
filing an ordinary civil action for breach of contract and/or for the
wages prescribed by statute. [¶] Labor Code section 98 includes
remedial procedures for adjudicating wage claims, enforced by
the Division of Labor Standards Enforcement under the direction
of the commissioner.” (Post v. Palo/Haklar & Associates (2000)
23 Cal. 4th 942, 946 (Post).)




                                  6
         “Within 30 days of the filing of a complaint, the
commissioner must notify parties as to whether he or she will
take further action. ([Labor Code,] § 98, subd. (a).) The statute
provides for three alternatives: the commissioner may either
accept the matter and conduct an administrative [Berman]
hearing (see [Labor Code,] §§ 98-98.2), prosecute a civil action for
the collection of wages and other money payable to employees
arising out of an employment relationship (see [Labor Code,]
§ 98.3), or take no further action on the complaint. ([Labor Code,]
§ 98, subd. (a).)” (Post, supra, 23 Cal.4th at p. 946.)
         Once the commissioner accepts a claim, he or she “is
required to determine all matters arising under his or her
jurisdiction, including questions concerning the employment
status of the claimant. [Citations.] Indeed, as a predicate for
awarding a claim for unpaid wages, the commissioner must
necessarily determine that the claimant was an employee.
(1 Wilcox, Cal. Employment Law (2000) § 1.04[1][a], p. 1-9 [‘An
employment relationship must exist in order for the California
wage orders or the provisions of the Labor Code governing wages
. . . to be applicable.’ (Fn. omitted.)].)” (Post, supra, 23 Cal.4th at
p. 947.)
         Since the commissioner may not award wages to an
independent contractor, there is no legitimate reason for the
commissioner to set a claim by an independent contractor for a
Berman hearing. Here, if the trial court determines that the
Sacramento court’s judgment has collateral estoppel effect in the
Berman hearings, there would be no legitimate reason for the
commissioner to conduct Berman hearings for the Supershuttle
drivers, who were determined to be independent contractors.
Collateral estoppel “precludes relitigation of issues argued and




                                  7
decided in prior proceedings.” (Lucido v. Superior Court (1990)
51 Cal. 3d 335, 341.) 5

                           DISCUSSION
       California’s anti-SLAPP statute provides that “[a] cause of
action against a person arising from any act of that person in
furtherance of the person’s right of petition or free speech . . .
shall be subject to a special motion to strike, unless the court
determines that the plaintiff has established that there is a
probability that the plaintiff will prevail on the claim.” (§ 425.16,
subd. (b)(1).) The phrase, “in furtherance of a person’s right of
petition or free speech” is defined in section 425.16, subdivision
(e), which provides that “ ‘act in furtherance of a person’s right of
petition or free speech under the United States or California
Constitution in connection with a public issue’ includes: (1) any
written or oral statement or writing made before a legislative,
executive, or judicial proceeding, or any other official proceeding
authorized by law, (2) any written or oral statement or writing
made in connection with an issue under consideration or review
by a legislative, executive, or judicial body, or any other official
proceeding authorized by law, (3) any written or oral statement
or writing made in a place open to the public or a public forum in
connection with an issue of public interest, or (4) any other
conduct in furtherance of the exercise of the constitutional right
of petition or the constitutional right of free speech in connection


5     The commissioner may accept and resolve wage claims “in
cases involving a dispute as to whether [the claimants] were
actually employees within the requirements of the Labor Code–as
opposed, for example, to independent contractors.” (Post, supra,
23 Cal.4th at p. 949.)




                                  8
with a public issue or an issue of public interest.” (§ 425.16,
subd.(e).)
         “[I]t is clear, in light of both the language and purpose of
California’s anti-SLAPP statute, that the statutory remedy
afforded by section 425.16 extends to statements and writings of
governmental entities and public officials on matters of public
interest and concern that would fall within the scope of the
statute if such statements were made by a private individual or
entity.” (Vargas v. City of Salinas (2009) 46 Cal. 4th 1, 17.)
          “Resolution of an anti-SLAPP motion involves two steps.
First, the defendant must establish that the challenged claim
arises from activity protected by section 425.16. [Citation.] If the
defendant makes the required showing, the burden shifts to the
plaintiff to demonstrate the merit of the claim by establishing a
probability of success.” (Baral v. Schnitt (2016) 1 Cal.5th
376, 384 (Baral).)
         In the first step of the anti-SLAPP analysis, “the moving
defendant bears the burden of identifying all allegations of
protected activity, and the claims for relief supported by them.”
(Baral, supra, 1 Cal.5th at p. 396, italics added.) Thus, “if the
complaint itself shows that a claim arises from protected conduct
. . . , a moving party may rely on the plaintiff’s allegations alone
in making the showing necessary under prong one without
submitting supporting evidence.” (Bel Air Internet, LLC v.
Morales (2018) 20 Cal.App.5th 924, 936.) Both parties may
introduce relevant evidence.
         “On appeal, we review the trial court’s decision de novo,
engaging in the same two-step process to determine, as a matter
of law, whether the defendant made its threshold showing the
action was a SLAPP suit and whether the plaintiff established a




                                 9
probability of prevailing. [Citation.] ‘In doing so, we consider “the
pleadings, and supporting and opposing affidavits stating the
facts upon which the liability or defense is based.” ’ [Citation.]
We do not weigh the credibility of the evidence or its comparative
probative strength.” (Marijanovic v. Gray, York & Duffy (2006)
137 Cal. App. 4th 1262, 1270.) We do accept the pleaded facts as
true. (Young v. Tri-City Healthcare Dist. (2012) 210 Cal. App. 4th
35, 54.) We then identify whether the “pleaded facts fall within
the statutory purpose, ‘to prevent and deter “lawsuits . . . brought
primarily to chill the valid exercise of the constitutional rights of
freedom of speech and petition for the redress of grievances.” ’ ”
(Ibid.)
       Because we conclude the Labor defendants have not carried
their burden to establish facts satisfying the first step of the
analysis, we do not discuss the second step.
1.     The Supershuttle Action Does Not Arise From Oral or
       Written Statements Made in Connection with an Issue
       under Consideration or Review in an Official Proceeding.
       Subdivision (e)(2) of section 425.16 provides an act of a
person in furtherance of the person’s right of petition or free
speech includes “any written or oral statement or writing made in
connection with an issue under consideration or review by a
legislative, executive, or judicial body, or any other official
proceeding authorized by law.” The Labor defendants contend
Supershuttle’s claims arise from DLSE’s statements and writings
made in connection with an issue under consideration or review
in Berman hearings, an official proceeding authorized by law.




                                 10
       The allegations of Supershuttle’s complaint show its claims
arise from the commissioner’s intended act of refusing to accord
collateral estoppel effect to the Sacramento Superior Court
judgment. It is the DLSE decision to disregard the Superior
Court judgment which would harm Supershuttle by forcing it to
repeatedly re-litigate the issue of driver classification.
       Our Supreme Court has repeatedly recognized that “ ‘Acts
of governance mandated by law, without more, are not exercises
of free speech or petition.’ ” (Park v. Board of Trustees of
California State University (2017) 2 Cal.5th 1057, 1064 (Park);
City of Montebello v. Vasquez (2016) 1 Cal.5th 409, 425
(Montebello) [both quoting San Ramon Valley Fire Protection
Dist. v. Contra Costa County Employees’ Retirement Assn. (2004)
125 Cal. App. 4th 343, 354 (San Ramon)].) The Supreme Court
paraphrased with approval the San Ramon court’s explanation
that “holding acts of governance to be protected activity under
section 425.16 ‘would significantly burden the petition rights of
those seeking mandamus review for most types of governmental
action.’ . . . [T]he result would be to ‘chill the resort to legitimate
political oversight over potential abuses of legislative and
administrative power.” (Montebello, at pp. 425–426; see also
Park, at p. 1067 [Board’s decision after grievance proceeding to
deny tenure not an exercise of free speech or petition].) The
Labor defendants’ intention to deny collateral estoppel effect to
the Sacramento judgment, like the Board’s decision in Park to
deny tenure, is not by itself an exercise of free speech petition,
and so it may not be defeated by an anti-SLAPP motion.
       Nevertheless, the Labor defendants assert the motion to
strike should have been granted because their “writings and
statements are made to . . . further the third party rights of




                                  11
individual workers, whose constitutional right to petition
includes the basic act of filing litigation or otherwise seeking
administrative action.” This is an extremely opaque argument.
In any administrative or quasi-judicial proceeding, the parties
will generally submit some forms of pleadings and evidence and
the decision-maker will often communicate with the parties
during hearings. The administrative decision-maker will
generally communicate its decision by speech or writing. (See
Park, supra, at p. 1068.) “[A] claim is not subject to a motion to
strike simply because it contests an action or decision that was
arrived at following speech or petitioning activity, or that was
thereafter communicated by means of speech or petitioning
activity.” (Id. at p. 1060.) The Supershuttle claims “may be
struck only if the speech or petitioning activity itself is the wrong
complained of, and not just evidence of liability or a step leading
to some different act for which liability is asserted.” (Ibid.) The
Labor defendants have not shown that despite the allegations of
the Supershuttle complaint referring to the commissioner’s acts,
their writings or statements are in fact the wrongs from which
the Supershuttle claims arise or upon which its claims are based.
        The allegations of the Supershuttle complaint show only
that its action was filed in response to the Labor Commissioner’s
intention to deny the collateral estoppel effect of the Sacramento
judgment and to set Berman hearings. “[T]he mere fact an action
was filed after protected activity took place does not mean it
arose from that activity. The anti-SLAPP statute cannot be read
to mean that ‘any claim asserted in an action which arguably was
filed in retaliation for the exercise of speech or petition rights
falls under section 425.16, whether or not the claim is based
on . . . those rights.’ ” (City of Cotati v. Cashman (2002)




                                 12
29 Cal. 4th 69, 76–77, italics omitted (Cotati).) “To construe
‘arising from’ in section 425.16, subdivision (b)(1) as meaning ‘in
response to,’ . . . would in effect render all cross-actions potential
SLAPP’s.” (Cotati, at p. 77.)
       In Cotati, a case which bears many similarities to this case,
defendant property owners filed a declaratory relief action in
federal court against the City of Cotati. Shortly thereafter Cotati
filed its own state court declaratory action against defendant
property owners. Defendant property owners filed an anti-
SLAPP motion to strike Cotati’s state court action. There was
little doubt the state action was filed in response to the filing of
the federal action. However, that the state action may have been
“triggered by protected activity does not entail that it is one
arising from such.” (Cotati, supra, 29 Cal.4th at p. 78.) Our
Supreme Court held that to prevail on its anti-SLAPP motion,
defendant property owners had to show that the state court
action was based on the owners’ federal lawsuit or their activities
in that lawsuit. This, the Court found, the owners could not do.
The filing of the owners’ federal lawsuit was not itself the
controversy in the state court action. Rather, “the actual
controversy giving rise to both actions—the fundamental basis of
each request for declaratory relief—was the same underlying
controversy respecting [the legality of the] City’s ordinance.”
(Id. at p. 80.) At most, the filing of the federal action informed
Cotati of the existence of an actual controversy between the
parties over the ordinance. (Ibid.)
       Virtually the same situation exists here. The primary
controversy raised by the wage claims filings and preliminary
proceedings, including writings and statements, is whether
collateral estoppel precludes the Labor Commissioner from




                                 13
treating the drivers as employees. Indeed, the Berman notices
informed Supershuttle that there was a disagreement among the
parties over the collateral effect of the Sacramento Superior
Court judgment. In this action, Supershuttle seeks a declaration
that collateral estoppel precludes the Labor Commissioner from
treating the drivers as employees. Supershuttle may well have
filed this action in response to the wage claims, but those claims,
like the owners’ federal lawsuit in Cotati, appear to have simply
alerted the Supershuttle entities to the existence of the
(continuing) controversy over the drivers’ classification. (See
Cotati, supra, 29 Cal.4th at p. 79.)
       The Labor Commissioner contends its writing and
statements protect the petitioning right of individual workers by
ensuring that every Supershuttle driver who wishes to have a
Berman hearing may do so. 6 Framing the issue in this manner
does not advance the first step of the anti-SLAPP analysis.
Supershuttle does not complain of the drivers’ acts of filing
claims with the Labor Commission nor does it seek to prevent the
drivers from doing so. As we have discussed, the Labor
Commissioner has a range of responses to such claims. It is the
Labor Commissioner’s response to the claims, specifically her
intention not to acknowledge the collateral estoppel effect of the
Sacramento judgment, that is the basis of Supershuttle’s action.
(And we note the question whether the Sacramento judgment

6     We recognize a defendant moving to strike under section
425.15 is not required to “demonstrate that its protected
statements or writings were made on its own behalf (rather than,
for example, on behalf of its clients or the general public).”
(Briggs v. Eden Council for Hope & Opportunity (1999) 19 Cal. 4th
1106, 1116, italics omitted.)




                                14
should be accorded collateral estoppel effect in this context is
relevant to the second step of the anti-SLAPP analysis, plaintiff’s
likelihood of success on the merits. Because we determine the
Labor defendants have not met their burden in the first step, we
do not reach this issue.)
       Moreover, even in the absence of this declaratory relief
action, once the first Berman hearing on a Supershuttle driver’s
wage claim is completed, Supershuttle can appeal any decision
holding the driver is an employee. Supershuttle “may seek
review by filing an appeal to the municipal or superior court ‘in
accordance with the appropriate rules of jurisdiction, where the
appeal shall be heard de novo.’ (Labor Code, § 98.2, subd. (a).)
The timely filing of a notice of appeal forestalls the
commissioner’s decision, terminates his or her jurisdiction, and
vests jurisdiction to conduct a hearing de novo in the appropriate
court.” (Post, supra, 23 Cal.4th at p. 947.) There, Supershuttle
can argue that collateral estoppel required a finding that the
driver was an independent contractor and that the Labor
Commissioner had no jurisdiction to award wages to an
independent contractor. “ ‘ “A hearing de novo [under Labor Code
section 98.2] literally means a new hearing,” that is, a new trial.’
[Citation.] The decision of the commissioner is ‘entitled to no
weight whatsoever, and the proceedings are truly ”a trial anew in
the fullest sense.” ’ ” (Post, at p. 948.)
       Further, in the court proceeding, the court would have
authority to enter the broader judgment sought here, directing
that the Labor Commissioner give collateral estoppel effect to
Supershuttle’s judgment in all claims brought by Supershuttle
drivers. (See Cuadra v. Millan, supra, 17 Cal.4th at p. 863
[affirming judgment directing the Labor Commissioner to change




                                15
its policy “for all claims processed” under the Berman hearing
process by any office of the Labor Commissioner and not finally
resolved as of the date of the court’s order granting the writ],
disapproved on other grounds by Samuels v. Mix (1999)
22 Cal. 4th 1, 16, fn. 4.)
       Thus, regardless of the Labor defendants’ writings and
statements, Supershuttle has the right to seek an answer to the
question whether collateral estoppel applies to these claims.
2.     The Labor Defendants’ Denial of the Applicability of
       Collateral Estoppel Does Not Further Speech and Petition
       Activity in Connection with an Issue of Public Interest.
       Subdivision (e)(4) of section 425.16 protects “any other
conduct in furtherance of the exercise of the constitutional right
of petition or the constitutional right of free speech in connection
with a public issue or an issue of public interest.” The anti-
SLAPP statute does not define the terms “public issue” or “public
interest.” (MMM Holdings, Inc. v. Reich (2018) 21 Cal.App.5th
167, 179.) The Labor defendants argue: (1) the very ability of
drivers to petition for administrative resolution of their wage
claims is a matter of public interest; (2) Berman hearings serve
the public interest; and (3) the issue of employee misclassification
is an issue of significant public interest.
       The Labor defendants have, at most, identified issues of
public interest. They have not explained how their conduct in
denying the collateral estoppel effect of the Sacramento judgment
furthers the drivers’ speech or petition activity. The Labor
defendants’ intention to re-litigate the issue of employee status
may help the merits of the drivers’ cases, but the grant or denial
of the individual wage claims is itself not a matter of public
interest nor does it further the drivers’ fundamental rights to




                                16
speech or petition activity. The drivers are not seeking the
general right to petition for administrative relief or for continued
Berman hearings. (See Park, supra, 2 Cal.5th at p. 1072
[challenged decision must further “particular” speech and it must
be shown that “that speech is on a matter of public interest.”])
The Labor Commissioner’s decision will simply be whether an
individual driver is an employee of a particular employer. The
Labor defendants do not explain how that specific decision is a
matter of public interest. To us it does not appear to be.
       Although the Labor defendants describe “employee
misclassification” as a third issue of public interest, what they
are describing is misclassification by an employer. They cite
legislative action aimed at employers and rely on cases in which
employers challenged worker classifications. In this case, the
drivers’ classification (or misclassification) was already
determined by a court. Thus, the drivers’ petitioning activity is
not connected to the issue of employer misclassification.
3.     Denial of the Motion to Strike is Not Dependent on a
       Finding That the Labor Defendants’ Engaged in Illegal
       Activity.
       Anti-SLAPP protection is not available to defendants whose
actions are illegal as a matter of law. (§ 425.18, subd. (h).) Thus,
in Soukup v. Law Offices of Herbert Hafif (2006) 39 Cal. 4th 260,
285, our Supreme Court explained plaintiffs can establish that a
defendant’s actions are illegal as a matter of law either through a
defendant’s concession or because the illegality is conclusively
established by evidence presented in connection with the motion
to strike. Once illegality as a matter of law has been established,
a defendant is not entitled to the protection of the anti-SLAPP
statute for those illegal activities. (Id. at pp. 286–287.) Here, the




                                 17
Labor defendants contend the trial court erroneously found the
Labor defendants had acted illegally as a matter of law and
therefore were not entitled to anti-SLAPP relief. We disagree
with their characterization of the trial court’s order.
       The trial court’s order states: “As in San Ramon, supra,
plaintiffs[’] claims seek only to stop and remedy unlawful
government acts, as such these claims cannot give rise to an anti-
SLAPP motion.” The Labor defendants argue the Labor
Commissioner has the authority to determine her jurisdiction
and therefore setting and hearing wage claims are not “illegal”
acts. We do not understand the trial court’s statement to be
invoking the “illegality as a matter of law defense” to an anti-
SLAPP motion. (See, e.g. Montebello, supra, 1 Cal.5th at p. 424.)
       The trial court described Supershuttle’s claims by reference
to San Ramon, where plaintiff alleged the government entity
failed to comply with mandatory duties and abused its discretion
in deciding on certain benefit contributions. In its conclusion, the
San Ramon court referred to the importance of “judicial oversight
over potential abuses of legislative and administrative power.”
(San Ramon, supra, 125 Cal.App.4th at p. 358.) In context, we
understand the trial court here to be stating that Supershuttle is
seeking judicial review of government acts which it alleges are
not in conformity with the law, that is, an overreaching assertion
of jurisdiction over the drivers’ wage claims in light of the
Sacramento judgment. The trial court did not, nor do we
independently, find that the evidence conclusively established the
Labor Commissioner acted illegally as a matter of law.




                                18
                        DISPOSITION
     The trial court’s order is affirmed. Respondents are
awarded costs on appeal.

     CERTIFIED FOR PUBLICATION




                                         STRATTON, J.

     We concur:




                  BIGELOW, P. J.




                  WILEY, J.




                               19